IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                  No. 75468-8-1
                     Respondent,

           V.                                     DIVISION ONE

LAVELL LEWIS,                                     UNPUBLISHED OPINION


                     Appellant.                   FILED: May 14, 2018


       PER CURIAM — Lavell Lewis appeals from the judgment and sentence

entered after he pleaded guilty to communication with a minor for immoral purposes.

Lewis's court-appointed attorney has filed a motion to withdraw on the ground that

there is no basis for a good faith argument on review. Pursuant to State v. Theobald,

78 Wash. 2d 184, 470 P.2d 188 (1970), and Anders v. California, 386 U.S. 738, 18 L.

Ed. 2d 493, 87 S. Ct. 1396 (1967), the motion to withdraw must:

      [1] be accompanied by a brief referring to anything in the record that
      might arguably support the appeal. [2] A copy of counsel's brief should
      be furnished the indigent and [3] time allowed him to raise any points
      that he chooses;[4] the court—not counsel--then proceeds, after a full
      examination of all the proceedings, to decide whether the case is wholly
      frivolous.

State v. Theobalci, 78 Wash. 2d at 185 (quoting Anders v. California, 386 U.S. at 744).

       This procedure has been followed. Lewis's counsel on appeal filed a brief with

the motion to withdraw. Lewis was served with a copy of the brief and informed of

the right to file a statement of additional grounds for review. Lewis did not file a

statement of additional grounds for review.
No. 75468-8-1/2


        The facts are accurately set forth in counsel's brief in support of the motion to

withdraw. The court has reviewed the briefs filed in this court and has independently

reviewed the entire record. The court specifically considered the following potential

issues raised by counsel:

        1. Whether the trial court erred in granting Lewis's motion to proceed pro se?

        2. Whether the trial court erred in finding Lewis competent to stand trial and

plead guilty.

        3. Whether Lewis's guilty plea was knowing, intelligent, and voluntary?

        4. Whether the trial court erred in denying Lewis's motion to withdraw his guilty

plea?

        The potential issues raised by counsel are wholly frivolous. Counsel's motion

to withdraw is granted and the appeal is dismissed.



                          For the court:




                                                         Tx6k-ep ( .




                                             2